Citation Nr: 0610441	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  98-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disorder.

2.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU), prior to May 2, 
2000.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to June 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
N. Little Rock, Arkansas.  

The issue of entitlement to a TDIU prior to May 2, 2000 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's current lumbar spine muscle strain had its 
onset in service.  


CONCLUSION OF LAW

Lumbar spine muscle strain was incurred in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service medical records in this case show that there was 
treatment in service in May 1991 for back pain.  After 
service, evidence also shows back pain treatment in May 1992 
-- before a September 1992 motor vehicle accident -- and at 
the time of the September 1992 motor vehicle accident and 
thereafter.  

The central question presented by the facts is whether the 
veteran now has back disability which is related to service.  
Id.  The Board concludes that he does.  

The veteran's service medical records are incomplete.  
Available records show a possible injury less than 72 hours 
old in May 1991.  The veteran's cervical, thoracic, and 
lumbar spines were X-rayed at that time.  X-rays of the 
lumbar spine suggested muscle spasm and an L4 anterior 
superior vertebral body irregularity, possibly post-
traumatic.  

The veteran's military occupational specialty was 63B10 Light 
Wheel Vehicle Mechanic and he served in Southwest Asia from 
November 1990 to April 1991.  He testified in 2000 that he 
was tossed around in a Humvee while crossing the Euphrates 
River shortly before the May 1991 treatment was rendered 
stateside, and that the doctor who treated him stateside in 
May 1991 told him he had a bruise on his spine.  The veteran 
also indicated that the back end of the Humvee had been 
jacked up somehow when he was tossed around, and that he was 
treated at that time by a medic who came to him.  He stated 
that he struck his knee, his back, and his head at the time.  
The Board will accept that what he said happened to his back 
in Southwest Asia occurred.  He was serving there, his 
records are missing, and the May 1991 records provide some 
degree of corroboration to his report in that his cervical, 
thoracic, and lumbar spine were X-rayed and there was 
evidence suggesting muscle spasm and possible lumbar spine 
trauma reported in the X-rays.  See 38 U.S.C.A. § 1154 (West 
2002), 38 C.F.R. § 3.303(a), and O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

There are 2 medical opinions of record concerning nexus to 
service of current back disability, each from a VA examiner.

One, from November 2001, contains a diagnostic impression of 
the current disorder as residuals of apophysitis, vertebral 
body ring epiphysis, L4 superior and slight inferior L3, 
developmental, not secondary to trauma; zygotophysis of the 
inferior facet,, L2 left - separate ossification center; and 
low back pain not due to nerve root compression.  The 
examiner noted that the available military service record did 
not show evidence of the incident reported by the veteran.  
Moreover, the examiner explained that if the veteran had 
experienced the trauma reported, the examiner would 
anticipate a history - both from the patient and the record - 
that the veteran was incapable of military duty for a period 
of time and would require medical support.  If the lumbar 
vertebral variation were traumatic in origin, the veteran 
would have required a prolonged period of bed rest, back 
support, and medication; he would not have been able to 
return to duty as he reported to the examiner.  

The Board remanded this matter in July 2004 because, although 
the November 2001 examiner had stated that the veteran's 
military record showed no evidence of trauma to the back, the 
record did contain a May 1991 dispensary note concerning a 
complaint of back pain and noting possible injury to the back 
72 hours earlier.   

Consequently, a second opinion was obtained in June 2005, 
which did take into account the November 2001 report as well 
as the May 1991 notation.  The reviewer expressed the opinion 
that it was at least as likely as not that the veteran's 
continuing low back pain is related to repeated episodes in 
service where he had muscle strains of the lumbar spine.  

There is a conflict in the record which the Board resolves in 
the veteran's favor.  While the November 2001 opinion is well 
reasoned, it failed to account for the May 1991 notation of 
possible back injury.  The June 2005 opinion took all of this 
into account and concluded that the veteran's current back 
disability is related to his military service, but did not 
specify the diagnosis of the current back disability.

The veteran had had back pain in service warranting X-rays, 
and was treated again for back pain in May 1992, when back 
pain/strain was assessed.  He was treated again in September 
1992 and thereafter.  His wife has testified in 2000 that he 
had back problems when he returned from service and the 
veteran has presented credible testimony, supported by 
records, of continuing symptoms since 1991 and not just after 
the September 1992 motor vehicle accident.  The doctor in 
June 2005 felt that it was at least as likely as not that the 
veteran's continuing low back pain is related to repeated 
episodes in service where he had muscle strains of the lumbar 
spine.  His review of the record was a longitudinal and 
thorough one and the Board finds that his diagnosis is 
entitled to more weight.  There was muscle spasm suggested in 
the May 1992 X-rays and X-rays in 2001 were normal.

Reasonable doubts are resolved in the veteran's favor.  In 
light of the above, service connection is granted for lumbar 
spine muscle strains related to service.

Any deficiencies in VA's duties to notify or to assist the 
claimant in establishing service connection are moot, as this 
decision has established service connection.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  


ORDER

Service connection for lumbar spine muscle strains is 
granted.  


REMAND

In September 2005, the RO granted a TDIU effective from May 
2, 2000.  Prior to that, the veteran had perfected an appeal 
of his TDIU claim, and the appeal was returned to the Board 
with it being possible for the veteran to obtain an effective 
date prior to May 2, 2000 for his TDIU.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The Board has granted service 
connection for lumbar spine muscle strain.  Adjudication of 
its downstream issues of its rating percent and effective 
date may have a material effect on the matter of whether a 
TDIU is warranted prior to May 2, 2000.  Due process requires 
the RO to initially rate the lumbar spine muscle strain and 
then again consider whether a TDIU prior to May 2, 2000 is 
warranted.  

Accordingly, the case is REMANDED for the following action:

After assigning the disability 
evaluation and effective date of the 
service-connected lumbar spine muscle 
strain, again consider the veteran's 
claim for a TDIU prior to May 2, 2000.  
If a TDIU prior to May 2, 2000 remains 
denied, the veteran should be furnished 
a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


